 Exhibit 10.3
   

 
DYNEX CAPITAL, INC.
2004 STOCK INCENTIVE PLAN


STOCK APPRECIATION RIGHTS AGREEMENT




THIS AGREEMENT, dated this 2nd day of January, 2005 between DYNEX CAPITAL, INC.
(the “Corporation”), and ___________ (the “Recipient”).


WHEREAS, pursuant to the DYNEX CAPITAL, INC. 2004 Stock Incentive Plan (the
“Plan”), the Committee wishes to award the Recipient for contributions to the
achievement of specified objectives and results for the Corporation during the
year ended December 31, 2004, and also wishes to enable the Recipient to
participate in its future success and to associate their interests with those of
the Corporation and its shareholders; and


WHEREAS, the Recipient desires to accept said award in accordance with the terms
and provisions of the Plan and this Agreement.


NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Corporation and the Recipient agree as
follows:


1.
Grant of SAR.



Subject to the terms and conditions of the Plan and subject further to the terms
and conditions set forth herein, the Corporation hereby awards to the Recipient
on January 3, 2005 (“Date of Grant”) SARs with respect to ________ shares of
Common Stock with an Initial Value of $7.81 per share which is the Fair Market
Value of Common Stock on the Date of Grant. These SARs will be exercisable as
hereafter provided. Capitalized terms not otherwise defined herein have the
meanings given to them in the Plan.


2.
Exercise of SARs.



(a) Except as provided in subsections (b), (c) and (d) below, the SARs awarded
in this Agreement may be exercised in whole or in part in accordance with the
following schedule:


(i) The first installment for ________ SARs may be exercised in whole or in part
beginning January 3, 2006;


(ii) The second installment for ________ SARs may be exercised in whole or in
part beginning January 3, 2007;


(iii) The third installment for ________ SARs may be exercised in whole or in
part beginning January 3, 2008; and


(iv) The fourth installment for ________ SARs may be exercised in whole or in
part beginning January 3, 2009.

1


--------------------------------------------------------------------------------







To the extent not exercised, installments shall accumulate and be exercisable by
the Recipient until termination under section 6 below.


(b) The Compensation Committee may in its discretion accelerate the time at
which the SARs may be exercised.


(c) Notwithstanding the foregoing, the SARs awarded by this Agreement shall
immediately be fully exercisable upon a Change of Control of the Corporation and
the Corporation may make a cash payment in settlement of such SARs within ten
(10) business days following the Control Change Date based on the Fair Market
Value of the Common Stock on the Control Change Date.


(d) In addition, upon Retirement (as defined in section 6 below), the Recipient
will become vested in the SARs in accordance with the following schedule to the
extent such SARs are not fully vested in accordance with (a) above.
 
Years of Service
With the Corporation
Vesting
Percentage
5 or more
100%
4
80%
3
60%
2
40%
1
20%

3.
Method of Exercising SARs.



The SARs shall be exercised by delivery of a written Notice of Exercise stating
the number of SARs the Recipient desires to exercise. The form of Notice of
Exercise is attached to this Agreement as Exhibit A. The exercise date shall be
the later of the date specified in the Notice of Exercise or the date such
notice is received by the Corporation. Notices should be delivered to Dynex
Capital, Inc., at its Corporate headquarters, Attention: Chief Financial
Officer.


4.
Payment to Recipient.

The payment to Recipient upon the exercise of the SARs shall be made solely in
cash. Upon the exercise of the SARs, the Recipient shall receive a cash payment
from the Corporation which is equal to (i) the excess of the Fair Market Value
of a share of Common Stock on the date of exercise over the Initial Value times
(ii) the number of SARs exercised.
5.
Certain Tax Matters.

Unless the Recipient pays to the Corporation in cash the withholding for any
federal, state, or local taxes on the income realized from the exercise of the
SAR prior to or at the time of exercise, the Corporation shall withhold from the
cash payment the amount of taxes to be withheld by the Corporation.

2


--------------------------------------------------------------------------------







6.
Termination.



The SARs granted pursuant to this Agreement shall terminate upon the earliest of
the following events:


(a) December 31, 2011.


(b) The expiration of ninety (90) days after the date of termination of the
Recipient’s employment, other than termination of employment on account of
death, disability or Retirement. During this period, the Recipient shall have
the right to exercise the SARs to the extent it is exercisable on the
Recipient’s termination of employment.


(c) The expiration of twelve (12) months after the date of death of the
Recipient if death occurs while the Recipient is in the employ of the
Corporation. During this period, the Recipient’s estate, personal representative
or beneficiary shall have the right to exercise the SARs to the extent it is
exercisable on the date of Recipient’s death.


(d) The expiration of twelve (12) months after the date the Recipient’s
employment is terminated due to disability. During this period, the Recipient
shall have the right to exercise the SARs to the extent it is exercisable on the
date of termination due to disability.


(e) The expiration of twelve (12) months after the date of the Recipient’s
Retirement. During this period, the Recipient shall have the right to exercise
the SARs to the extent it is exercisable on the date of Retirement.


For purposes of this Agreement, Retirement means termination of his employment
with the Corporation on or after age 62.


The Board or the Committee shall have absolute discretion to determine whether
any termination of Recipient’s employment or authorized leave of absence or
absence due to military or government service is to be considered as Retirement
for purposes of this Agreement and whether an authorized leave of absence or
absence due to military or government service shall constitute a termination of
employment for the purposes of this Agreement. Any determination made by the
Board or the Committee with respect to any matter referred to in this paragraph
6 shall be final and conclusive.


7.
Nontransferability.



The SARs granted under this Agreement shall be nontransferable except by will or
the laws of descent and distribution. The SARs are exercisable during the
Recipient’s lifetime only by the Recipient.


8.
Rights as a Shareholder.


3


--------------------------------------------------------------------------------





The Recipient shall have no rights as a shareholder with respect to any Common
Stock covered by the SARs prior to the exercise of the SAR.


9.
Recapitalization.



If the Corporation shall effect a subdivision or consolidation of shares of
Common Stock, or other capital readjustment, or the payment of a stock dividend,
or other increase or decrease in the number of shares of Common Stock
outstanding, without receiving compensation therefore, then (a) in the event of
any increase in the number of shares of Common Stock outstanding, the number of
SARs on Common Stock then remaining hereunder shall be proportionately increased
(except that any fractional share resulting from any such adjustment shall be
excluded from the operation of this Agreement), and the cash consideration
payable per share shall be proportionately reduced) but not below the par value
of such share), and (b) in the event of a reduction in the number of shares of
Common Stock outstanding, the number of SARs on Common Stock then remaining
hereunder shall be proportionately reduced (except that any fractional share
resulting from any such adjustments shall be excluded from the operation of this
Agreement), and the cash consideration payable per share shall be
proportionately increased.


10.
 Merger, Consolidation or Share Exchange.



After any merger, consolidation or share exchange in which the Corporation is
the surviving or resulting corporation, the Recipient shall be entitled, upon
the exercise of a SAR, to receive the consideration to which the Recipient would
have been entitled, if, immediately prior to such merger, consolidation or share
exchange, the Recipient had been the holder of record of a number of shares of
Common Stock equal to the number of SARs exercised. If the Corporation is not
the surviving or resulting corporation in any merger, consolidation or share
exchange, the surviving or resulting corporation shall tender SARs on terms and
conditions that substantially preserve the rights and benefits under this
Agreement.


11.
 Certain Restrictions.



(a) It is understood and recognized by the Recipient and the Corporation that
the vendors, customers, employees, consultants, and agents are an integral part
of the Corporation’s business. The Recipient and the Corporation also recognize
that an important part of the Recipient’s duties with the Corporation will be
the Recipient’s dealings with customers, vendors and others (including other
employees) having business relationships with the Corporation and its
affiliates. It is therefore understood and agreed by the parties that because of
the nature of the Corporation’s business it is necessary to afford maximum
protection to the Corporation from the loss of any such entities or individuals.
Consequently, as a material inducement to and as consideration for the
Corporation’s grant of the SARs hereunder to the Recipient, the Recipient
covenants and agrees that unless the Recipient’s employment is terminated
without Cause as hereinafter defined, at all times during the Recipient’s
employment with the Corporation or any of its affiliates (the “Employment
Period”) and, in the case of actions specified in (ii), (iii), and (iv) below,
for a period of one year after the termination of the Recipient’s employment for
whatever reason, the Recipient shall not, in any capacity whatsoever, whether
directly or

4


--------------------------------------------------------------------------------



indirectly, through any entity, family member or otherwise, on his own behalf,
or on behalf of any other person, firm, partnership, corporation, limited
liability company, association or other entity (collectively, “Person”):


(i) own, manage, invest, participate or engage in any activity which compromises
or is similar to the Corporation’s business activities anywhere in the United
States, unless (a) the ownership is less than 1% of a publicly traded entity
with a market value in excess of $100 million, or (b) specifically approved in
writing by the President or Chairman of the Board;


(ii) suggest to, solicit, induce or persuade any vendor or customer of the
Corporation or its affiliates to discontinue doing business with, or to change
the terms or conditions of such relationship with the Corporation or its
affiliates, or otherwise disparage, disrupt or disturb the relationship of the
Corporation or its affiliates with such vendor or customer;


(iii) suggest to, solicit, induce or persuade any vendor or customer of the
Corporation or its affiliates to do business with any other Person which
conducts or is planning to conduct a business that is in competition with or
similar to the Corporation’s business activities; provided however, the
foregoing will not apply after the Employment Period (a) to any customer that
represents less than 2% of the Corporation’s volume in that particular line of
business over the prior twelve month period, or (b) to any vendor whose products
or services are already used widely in that particular business area by other
Persons;


(iv) suggest to, solicit, induce or persuade any employee or consultant of the
Corporation or its affiliates to leave the employ or engagement of the
Corporation or its affiliates or hire any employee of the Corporation or its
affiliates; and


(v) participate in planning for or consult with any business that is or would be
in competition with or similar to any business of the Corporation or its
affiliates.


(b) The Recipient further covenants and agrees that for a period of one year
after the Employment Period, the Recipient shall not seek employment with or be
employed by any former employee of the Corporation who terminated employment
with the Corporation within one year of the end of the Recipient’s Employment
Period, in any capacity whatsoever, whether directly or indirectly, through any
Person if the Recipient and the former employee of the Corporation are employed
in the same business activity as they were when they were employees of the
Corporation.


(c) Reasonableness of Restrictions. Recipient has carefully read and considered
the provisions of this Section 11 and having done so agrees that the
restrictions set forth in this section are fair and reasonable and are
reasonably required for the protection of the Corporation and its business.
Notwithstanding anything to the contrary in this Section 11, the restrictions
set forth in this section shall not apply after the Employment Period if the
Corporation is not actively engaged in the business activity in which the
Recipient was engaged by the Corporation.

5


--------------------------------------------------------------------------------







(d) Invalidity, Etc. If any covenant or provision contained in any part of
Section 11(a) and/or 11 (b) hereof is found by a court having jurisdiction to be
unreasonable in duration, geographic scope or charter of restrictions, the
covenant or provision shall not be rendered unenforceable thereby, but rather
the duration, geographical scope or character of restriction, the covenant or
provision shall be deemed reduced or modified with retroactive effect to render
such covenant or provision reasonable and such covenant or provision shall be
enforced as modified. lithe court having jurisdiction will not review the
covenant or provision, the parties shall mutually agree to a revision having an
effect as close as permitted by law to the provision declared unenforceable. The
Recipient agrees that if a court having jurisdiction determines, despite the
express intent of the Recipient, that any portion of the restrictive covenants
contained in Section 11 (a) and/or 11 (b) hereof are unenforceable, the
remaining provisions shall be valid and enforceable.


(e) Equitable Relief. The Recipient recognizes and acknowledges that if he
breaches the provisions of Section 11 (a), damages to the Corporation would be
difficult if not impossible to ascertain, and because of the immediate and
irreparable damage and loss that may have been caused to the Corporation for
which it would have no adequate remedy, it is therefore agreed that the
Corporation, in addition to and without limiting any other remedy or right it
may have, shall be entitled to have an injunction or other equitable relief in a
court of competent jurisdiction, enjoining any such breach, and the Recipient
hereby waives any and all defenses he may have on the grounds of competence of a
court to grant such an injunction or other equitable relief. The existence of
this right shall not preclude the applicability or exercise of any other rights
and remedies at law or in equity which the Corporation may have.


(f) Definition of “Cause”. When used in this Section 11, the word “Cause” shall
mean any of the following:


(i) the willful and continued failure of the Recipient to perform substantially
the Recipient’s duties with the Corporation (other than any such failure
resulting from incapacity due to physical or mental illness), if, within 30 days
of receiving a written demand for substantial performance from the Board or the
President of the Corporation which specifically identifies the manner in which
the Recipient has not substantially performed his duties, the Recipient shall
have failed to cure such performance or to take measures to cure the
performance, or


(ii) the willful engaging by the Recipient in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Corporation.


For purposes of this provision, no act or failure to act, on the part of the
Recipient, shall be considered “willful” unless it is done, or omitted to be
done, by the Recipient in bad faith or without reasonable belief that the
Recipient’s action or omission was in the best interests of the Corporation. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or a committee thereof, or based upon the advice of counsel
for the Corporation shall be conclusively presumed to be done, or omitted to be
done, by the Recipient in good faith and in the best interests of the
Corporation. The cessation of employment of the

6


--------------------------------------------------------------------------------



Recipient shall not be deemed to be for Cause unless and until there shall have
been delivered to the Recipient a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Recipient and the Recipient is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Recipient is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.


12.
 No Rights to Continued Employment.



Nothing in this Agreement or in the Plan shall confer any right to continued
employment with the Corporation or its subsidiaries nor restrict the termination
of the employment relationship with the Recipient at any time.


13.
 Recipient’s Agreement.



Notwithstanding any other provision of this Agreement, Recipient agrees that
Recipient will not exercise any SAR and the Corporation shall not be obligated
to make any payment in the form of Common Stock, if counsel to the Corporation
determines such exercise or payment would violate any law or regulation of any
governmental authority or agreement between the Corporation and any securities
exchange upon which the Common Stock is listed.


14.
 Other.



This Agreement does not amend or supersede the provisions of any other written
employment agreement between the Corporation, including its affiliates, and the
Recipient. In the event that any term or provision of this Agreement conflicts
with such other employment contract, the terms and provisions of the employment
contract shall control, as long as such employment contract is in effect.


15.
 Resolution of Disputes.



Any dispute or disagreement which shall arise under, or as a result of, or
pursuant to, this Agreement other than for any dispute or disagreement relating
to Section 11 shall be determined by the Board or the Committee in its absolute
discretion, and any determination by the Board or the Committee under or
pursuant to this Agreement and any interpretation by the Board of Directors or
the Committee of the terms of this Agreement shall be final, binding and
conclusive on all persons affected thereby.


16.
 Amendments.



The Committee shall have the right, in its absolute discretion, to alter or
amend this Agreement in any manner, and any alteration or amendment of the
Agreement by the Committee shall, upon adoption thereof by the Committee, become
and be binding and conclusive on all persons affected thereby without written
notice to the Recipient of any alteration or amendment of this Agreement by the
Committee as promptly as practical after the adoption thereof.

7


--------------------------------------------------------------------------------



Notwithstanding the foregoing provisions of this paragraph 16, no alteration or
amendment of this Agreement shall be made that would adversely affect the rights
of the Recipient without the Recipient’s consent.


17.
 Construction.



This Agreement has been entered into in accordance with the terms of the Plan,
and wherever a conflict may arise between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control.


18.
 Governing Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the Commonwealth of Virginia.


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer, and the Recipient has hereunto set his hand and
seal, all on the day and year first above written.


DYNEX CAPITAL, INC.




By:
THE RECIPIENT




Date:



8


--------------------------------------------------------------------------------




DYNEX CAPITAL, INC.
2004 Stock Incentive Plan


STOCK APPRECIATION RIGHTS
NOTICE OF EXERCISE












Chief Financial Officer
Dynex Capital, Inc.
4551 Cox Road
Suite 300
Glen Allen, Virginia 23060
Phone: (804) 217-5800
Telecopy: (804) 217-5860


I hereby exercise ________ vested SARs pursuant to the SAR Agreement dated
_____, ____, at an exercise price of $____ per share.


Dated:
Recipient’s Signature






Recipient’s Name


 





 

 